DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 11/02/2021. Claims 1-3 were pending. Claim 1 was amended. Claims 4-16 were cancelled.  A new ground of rejection under 35 U.S.C 103 were set forth as discussed below.
Claim Interpretation
3.	In line 5 of claim 1, the applicants recited “using an etching solution comprising Kroll’s etchant solution” (emphasis added).  It is well known in the art that Kroll’s etchant solution comprises hydrofluoric acid, nitric acid solution (See evidence via Etchant Store, “Kroll’s Reagent, 250 ML” via https://www.etchantstore.com/product/krolls-reagent-250-ml/ ).  Therefore, the examiner interprets that “Kroll’s etchant solution” means a solution comprises hydrofluoric acid and nitric acid.  The examiner’s interpretation of Kroll’s etchant solution is consistent with applicant’s Specification in paragraph [107] which discloses that Kroll’s etchant solution comprises hydrofluoric acid, nitric acid.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,193,762 B1) in view of Gammon et al. (Luther M Gammon et al. “Preparing and Etching Titanium to Document Surface Affects”, Microscopy Society of America, 2015; pages 595-596), herein after refer as Gammon.
Regarding to claim 1, Wagner discloses a notch treatment method comprising:

isolating the notch (Fig 1, col. 6);
selectively etching the notch using an etching solution comprises nitric acid, hydrofluoric acid, and water (read on Kroll’s etchant solution) to provide an etched surface of the notch (col. 6 lines 1-65; col. 7; Fig 1-2). 
Note: Wagner discloses the step of etching is repeating many times or (etching cycles); the examiner interprets the first etching step is equivalent with applicants’ step of providing a specimen with a notch (47, 44, 40, 35, 45) having a re-melt material layer (i.e. metal layer such as titanium), the specimen comprises titanium or an alloy thereof (Fig 1, col. 5); isolating the notch (Fig 1, col. 6); the second etching step is equivalent with applicants selectively etching the notch using an etching solution comprises Kroll’s etchant solution to provide an etched surface of the notch;
wherein at least a portion of the re-melt material layer has been removed from the notch (col. 6-7 Fig 1).
Regarding to claim 1, Wagner does not explicitly disclose at least a portion of the etched surface on the notch includes microcracks.  However, Wagner clearly discloses to etch the titanium surface using Kroll’s etchant solution (i.e. mixture of nitric acid, hydrofluoric acid), to result in a plurality of etched feature including plurality of notch (See Figure 1-3, col. 6-7).  Gammon discloses to etch the titanium surface where at least a portion of the etched surface having microcracks (See Fig (a), (b), pages 595-596).  It would have been obvious to one of 
Regarding to claim 2, Wagner the step of providing the specimen with the notch comprising generating the notch on the specimen by electrical discharge machine (col. 10-11, Fig 5).
Regarding to claim 3, Wagner discloses the re-melt material layer is disposed on at least one of the root notch and a lateral side wall of the notch (Fig 1-3, col. 6).
	
8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,193,762 B1) in view of Wilson et al. (US 2017/0027624 A1)
Regarding to claim 1, Wagner discloses a notch treatment method comprising:
providing a specimen with a notch (47, 44, 40, 35, 45) having a re-melt material layer (i.e. metal layer such as titanium), the specimen comprises titanium or an alloy thereof (Fig 1, col. 5);
isolating the notch (Fig 1, col. 6);
selectively etching the notch using an etching solution comprises nitric acid, hydrofluoric acid, and water (read on Kroll’s etchant solution) to provide an etched surface of the notch (col. 6 lines 1-65; col. 7; Fig 1-2). 

wherein at least a portion of the re-melt material layer has been removed from the notch (col. 6-7 Fig 1).
Regarding to claim 1, Wagner does not explicitly disclose at least a portion of the etched surface on the notch includes microcracks.  However, Wagner clearly discloses to etch the titanium surface using Kroll’s etchant solution (i.e. mixture of nitric acid, hydrofluoric acid), to result in a plurality of etched feature including plurality of notch (See Figure 1-3, col. 6-7). Wilson discloses to etch the titanium surface (i.e. Ti-64) where at least a portion of the etched surface having microstructure size grains structure (See Figure 21A, 21B, paragraph 0166, read on applicant’s limitation “microcracks”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner in view of Wilson by having microcracks on the etched surface because both references teaches to etch the same materials (i.e. titanium) using the same etchants solution (i.e. Kroll’s etchant).  Further, equivalent and substitution of one for the other would produce an expected result.

Regarding to claim 3, Wagner discloses the re-melt material layer is disposed on at least one of the root notch and a lateral side wall of the notch (Fig 1-3, col. 6).
	

Response to Arguments
9.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
“The Action alleges that it is unclear from the claim what specific size of the microcracks. Applicant respectfully disagrees and would like to point the Examiner’s attention to paragraph [0117] of the subject application that states:
“Moreover, the treatment methods 551, 571 can provide at least a portion of the etched surface 510 with microcracks extending from weakened grain boundaries 512, as shown in Figure 31, which is a view of an etched surface 510 at a magnification of 300X. In some embodiments, the microcracks can include micro-pits in the etched surface 510, as shown in Figure 25B. Microcracks form at the grain boundaries 512 of the etched surface 510 as a result of the treatment methods 551, 571.”
At least FIG. 31 clearly shows the etched surface 510 with microcracks (microcracks shown as dark lines indicating that the etched surface has split) as well as microcracks in the weakened grain boundaries 512 (microcracks shown as dark lines indicating that the weakened grain boundaries have split). FIG. 31 is a magnification of 300x of the etched surface 510.
Moreover, FIG. 25B also clearly shows microcracks in the etched surface 510 (microcracks shown as dark lines indicating that the etched surface has split.
Applicant contends that in light of the specification and figures, the interpretation of “microcracks” is clear. Applicant contends that the rejection of this claim limitation has been overcome”
The applicant’s argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and 102(a)(2), the applicants stated: 
“Wagner expressly states that “[t]he unitary nature of the substrate and surface features provides a strong anchoring surface with is resistant to cracking and breaking” (Wagner, Abstract). Wagner clearly discourages cracking of the unitary substrate as well as teaching away from cracks in the irregular surface features.
Accordingly, Wagner does not teach or suggest at least a portion of the etched surface on the notch includes microcracks as in present claim 1. Indeed, Wagner discourages and clearly teaches away from at least a portion of the etched surface on the notch includes microcracks as in present claim 1.
Accordingly, Applicant respectfully requests that the § 102(a)(1) and/or 102(a)(2) rejection of claim 1 be withdrawn. Pending claims 2 and 3 are dependent on claim 1. Thus, the comments with regard to claim 1 also apply to pending claims 2 and 3. The Applicant submits that pending claims 1-3 are in condition for allowance at least for being dependent on an allowable base claim. Therefore, Applicant respectfully requests that pending claims 1-3 be allowed.”
	The applicant’s argument along with the amendment was sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102(a)(1) and 102(a)(2).  However, upon further consideration, new ground of rejection under 35 U.S.C 103 was set forth as discussed above using additional new cited prior arts.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11,	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713